DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 5396836).
Kim discloses for claim 1: [Claim 1] A juicer with improved safety comprising: a motor housing 14,18; a drive part comprising a motor 12 which is provided inside the motor housing(fig 1-5); and a roller part 22,16,17 which is detachably coupled to the motor housing (title)extend forward therefrom (fig 1-5)and to be rotatably driven by a driving force which is transferred from the drive part( 26,abstract), wherein the drive part and the roller part are mutually attached and detached by normal and reverse rotation of the motor(c 4 ll 15-30).
Kim teaches in c 4 ll 15-30 that “for separating the housing 18 from the main body 14, the threaded portion 72 of the connection gear 68 is rotated in reverse. Further, the threaded portion 72 should be reversely rotated with greater force than the force used for connecting the threaded portion 72 to the housing 18, i.e. for connecting the housing 18 to the main body 14.”
[Claim 3] The juicer of claim 1,  wherein the roller part is coupled to the drive part when the motor is rotated normally, and the roller part is separated from the drive part when the motor is rotated reversely.
Kim teaches in (c 4 ll 15-30) that once the first gear clutch 48 is coupled to first shaft 30 by clutch fork 74, torque of the first shaft 30 is transmitted through the gear clutch 48 to the connection gear 68. The threaded portion 72 of the stud 70 rotates. The flanged connection surface 19 of the housing 18 is proximate the front of body 14. Front cover plate 32 connects the housing 18 to the body 14. The connecting gear 68 rotates in an opposite direction. When the threaded portion 72 is separated from the threaded holes 73 of the housing 18, the flanged connection surface 19 is separated from the front portion of the main body 14. The housing 18 is separated from the main body 14, and the roller portion is combined with the driving portion when the motor is set to rotate in the forward direction. The roller portion is detached from the driving portion when the motor rotates in the rotates in a reverse direction. 
[Claim 4] The juicer of claim 3, wherein the motor is automatically rotated normally if a fastening completion signal is received through a controller after the roller part is fastened to the drive part. 
Kim teaches that for gear clutch 48 and gear clutch 50, keys 52 and 60 are not engaged with the keys of shaft 30 and shaft 40. The torque of the shaft 30 and 40 is not transmitted to the gear clutches 48 and 50. The connecting gear 68 is standing by in which the connection of the housing 18 with the threaded portion 72 of the stud 70 is maintained. Thereafter compression of raw juice material by squeezing rollers is achieved by transmitting power of the motor 12 to the rollers 16 and 17 by shaft 30 and 40. These teachings read on the recitations in claim 4. 
[Claim 5] The juicer of claim 3, wherein the motor is automatically rotated reversely if a juicing completion signal is received through the controller after the driving of the roller part is terminated. 
Kim teaches that the torque of shaft 40 is transmitted to the connecting gear 68 through gear clutch 50. Connecting gear 68 rotates in the opposite direction. When the threaded portion 72 is separated from the threaded bore 73 of the housing 18, the flange connection surface 19 is separated from the front portion of the main body 14 to separate the housing 18 from body 14. Juicing completion signal is received through the control section after the drive of the roller section is completed. The motor automatically rotates in the reverse direction to affect the disassembly of the device.
[Claim 9] The juicer of claim 1, wherein the motor is a normal and reverse rotation  motor, and the motor is operated with a smaller output upon normal rotation than that upon reverse rotation(c 4 ll 15-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 5396836) in view of Lee (US 2014/0245906).
 [Claim 2] The juicer of claim 1, wherein the drive part is provided with a sensor operating part, and wherein a roller part housing comprising the roller part comprises a sensor part composed of a sensor which is operated by a change in a distance from the sensor operating part. 
 The claim differs in sensor operated by change in distance as recited.
Lee teaches a sensor 400 including a sensor 410 mounted on a side of the first connecting portion 130 of motor housing 110 and a sensor 430 mounted on a second connection portion to 21 of housing 200a shown in figure 8. For 30 years on the main housing. The sensor is provided to the main housing connecting portion where the sensor portion is arranged on a side of the main housing for the roller portion. If sensor 430 is close to sensor 410, the sensor 410 is turned on. If the sensor 430 becomes away from sensor 410, the sensor for 10 is turned off. This reads on the recitation operated by a change in a distance from the sensor operating part.
The advantage is a simple mechanical construction.
The references in the same field of endeavor and reasonably pertinent to the particular problem with which the inventor is involved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with sensor operated by change in distance as recited and as taught by Lee for a simple mechanical construction.
 [Claim 6] The juicer of claim 1, wherein the roller part comprises: a first gear roller which is connected to a rotary shaft of the driver part and gradually decreases in outer diameter in a discharge direction of sludge; and  a second gear roller which is connected to a fixed shaft of the drive part and gradually decreases in outer diameter in the discharge direction of the sludge(fig 1-4).  
Lee teaches this in fig 3,7,11, ¶¶41-44 and elements 230 for juice and 268 for sludge.
The advantage is easily restarting an extracting operation when the extracting operation stops due to remnants of juice extraction materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with separating device for juice and sludge as taught by Lee with elements 230 and 268 for easily restarting an extracting operation when the extracting operation stops due to remnants of juice extraction materials.
[Claim 7] The juicer of claim 1, further comprising a sludge compressing force generator which generates a compressing force to sludge before a juicing material which is transferred between the outer surface of the roller part and the inner surface of the main housing is finally discharged. Lee ¶¶41-44, 52. See the rejection of claim 6.
  
[Claim 8] The juicer of claim 7, wherein the sludge compressing force generator is provided at the end of the main housing, and is provided to be formed in a rim direction of a stepped part to give a resistance against a transferring force of the sludge, the stepped part being formed to be stepped between the sludge compressing force generator and an extension protruding from the front end of the roller part. 
Lee ¶¶49,52,54,55,57*59,61,fig 3.
 The advantage is easily restarting an extracting operation when the extracting operation stops due to remnants of juice extraction materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with stepped part for separating device for juice and sludge as taught by Lee in fig 3 for easily restarting an extracting operation when the extracting operation stops due to remnants of juice extraction materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761